Citation Nr: 0329778	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


(The issues of entitlement to a higher rating for left knee 
arthritis, evaluated as 10 percent disabling from August 24, 
1992, and entitlement to a higher rating for hypertension, 
evaluated as 10 percent disabling from August 24, 1992, will 
be the subject of a separate decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from March 1970 to April 
1976.  

This matter comes before the Board on appeal from a December 
2001 rating decision by the RO.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction.  This was 
begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In the veteran's case, development actions requested by the 
Board in August 2002 resulted in the acquisition of a VA 
examination report in November 2002.  

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.

In the instant case, the Board finds that a remand is 
required for several reasons.  First, evidence has been 
received subsequent to the RO's preparation of the March 2002 
statement of the case (SOC).  Given that the veteran has not 
been provided with the opportunity to review the evidence 
added to the record as a result of the Board's development 
actions, a remand of the case is therefore required to comply 
with DAV.  See also 38 C.F.R. § 19.31 (appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless he waives such review in writing).  

Second, a remand is required to obtain a medical opinion.  
Despite acquiring a VA examination report prepared in 
November 2002, the Board finds that this VA examination 
report is inadequate because it lacks a medical nexus opinion 
as to the medical probabilities that any currently diagnosed 
low back disability is related to military service or 
service-connected left knee arthritis.  Therefore, to satisfy 
VA's duty to assist the veteran in developing facts pertinent 
to the claim of service connection, a new examination is 
necessary to better evaluate the veteran's claim of service 
connection for a low back disability.  Given the absence in 
the record of a medical nexus opinion, the Board finds that a 
remand is required to obtain one.  38 C.F.R. § 19.9 (2003).

The Board lastly notes that it is unclear whether the RO has 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a), especially in light of the newly 
received evidence.  In this case, the Board finds that the RO 
should ensure that any additional notification required under 
38 U.S.C.A. § 5103(a) is made while the case is at the RO for 
the additional development needed in this case.  Moreover, 
the RO should insure that the veteran is specifically told of 
the information or evidence he needs to submit to 
substantiate the claim on appeal in light of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the service 
connection claim.  Accordingly, the case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim of service 
connection, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  The RO should specifically ask the 
veteran to identify all VA and non-VA 
health care providers where he has 
received treatment for his low back from 
January 2000 to the present, including 
the providers who treated him for any 
injuries sustained in a motor vehicle 
accident sometime in either January 1999 
or January 2001.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review, 
including any x-ray reports from the 
November 2002 VA examination at the VA 
Medical Center in Richmond, Virginia.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine 
whether the veteran has any low back 
disability attributable to his period of 
military service or service-connected 
left knee arthritis.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

Please determine the nature and 
etiology of any currently diagnosed 
low back disability.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed low back 
disability been caused or made worse 
by service-connected left knee 
arthritis, or is due to service.  
(The examiner should also note the 
following notations in the veteran's 
post-service records:  May 2001 
impressions of posterior left 
laterally bulging L4-5 disc, small 
posteriorly herniated L4-5, and 
lumbar spine degenerative disc space 
disease with facet arthritis; and 
November 2002 VA examination 
findings.)  The rationale for the 
opinions by the examiner should be 
set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, 
the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental SOC (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the SOC was issued in 
March 2002.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should 
be afforded an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

